UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IN THE MATTER OF THE COMPLAINT
      -of-                                           20-CV-562 (ALC) (BCM)
MILLER'S TUG AND BARGE, INC., et al.,
                                 Petitioners,
      -against-
JOHN MCLOUGHLIN, et al.,
                                                                                               6/21/21
                Claimants.

IN THE MATTER OF THE COMPLAINT
      -of-                                           20-CV-2657 (ALC) (BCM)
TAPPAN ZEE CONSTRUCTORS, LLC, AS                     ORDER
OWNER OF THE BARGE FF#14 FOR
EXONERATION FROM OR LIMITATION
OF LIABILITY,
                        Plaintiff-Petitioner.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today’s telephonic status conference, it is

hereby ORDERED that:

      1. In light of improving public health conditions, subparagraph (a) of paragraph 10 of

             the Court's Corrected Revised Case Management Order dated February 17, 2021

             (February 17 Order) (Dkt. No. 37) is rescinded. Unless the Court orders otherwise, all

             court proceedings will take place in Room 20A of the Daniel Patrick Moynihan

             United States Courthouse, 500 Pearl Street, New York, New York 10007. The parties

             should     review      the     Courthouse's    COVID-19       rules,    located      at

             https://www.nysd.uscourts.gov/covid-19-coronavirus, prior to each         in person

             proceeding. Subparagraph (b) of paragraph 10, with regard to remote depositions, will

             remain in effect.
      2. The discovery deadlines set forth in the February 17 Order remain in effect, except

         that Tappan Zee Constructors, LLC shall have until July 30, 2021, to substantially

         complete its production (including any accompanying privilege log) to the discovery

         demands served on it by plaintiff in May and June, 2021.

      3. The Court will conduct a further status conference on August 10, 2021, at 8:30 a.m.

         No later than August 3, 2021, the parties shall file a joint letter joint status letter

         outlining the progress of discovery to date, as well as any settlement efforts. If no

         discovery controversies exist at that time, the parties may request that the conference

         be held telephonically.

Dated: New York, New York
       June 21, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
